  Case 1:20-cv-00818-RGA Document 5 Filed 11/04/20 Page 1 of 6 PageID #: 48




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

MATTHEW JONES,                       :
                                     :
                  Plaintiff,         :
                                     :
            v.                       : Civil Action No. 20-818-RGA
                                     :
DEPUTY ATTORNEY GENERALS             :
V. FARNAN, et al.,                   :
                                     :
                  Defendants.        :


Matthew Jones, Greenwood, Delaware. Pro Se Plaintiff.




                               MEMORANDUM OPINION




November 4, 2020
Wilmington, Delaware
  Case 1:20-cv-00818-RGA Document 5 Filed 11/04/20 Page 2 of 6 PageID #: 49




/s/ Richard G. Andrews
ANDREWS, U.S. District Judge:

       Plaintiff Matthew Jones, who appears pro se and has been granted leave to

proceed in forma pauperis, filed this action on June 17, 2020.      (D.I. 2).   The Court

proceeds to review and screen the Complaint under 28 U.S.C. § 1915(e)(2)(B).

                                      BACKGROUND

       This is yet another lawsuit Plaintiff has filed following an involuntary

hospitalization in November 2017. This time, Plaintiff has named as defendants three

Deputy Attorneys General for the State of Delaware – Valerie Farnan, Monica Horton,

and Loren Holland. The allegations surround Plaintiff’s involuntary hospitalization for

mental illness and subsequent hearings. Plaintiff alleges that he was involuntarily

committed to Rockford Center in November 2017. (D.I. 2 at 2). A hearing was held in

January 2018 following his discharge in late November. (Id. at 3). Deputy AG Farnan

represented the State. (Id.). Plaintiff attended a hearing in February 2018 and, since

then, hearings have been held every three months. (Id. at 3). To date, court-ordered

mental health treatment and medication has continued over Plaintiff’s objection. (Id. at

3).

       Plaintiff alleges that at the hearings the State was represented by either Deputy

AG Farnan, Deputy AG Horton, or Deputy AG Holland. (Id. at 4). He alleges that in

representing the State, the Deputy AGs have sought to continue the order for Plaintiff’s

treatment and medications. (Id.). The Complaint goes into great detail about the

events that led to Plaintiff’s involuntary hospital hospitalization, treatment since that

time, side effects from medication, and multiple court hearings. It also provides

                                              1
  Case 1:20-cv-00818-RGA Document 5 Filed 11/04/20 Page 3 of 6 PageID #: 50




excerpts from court hearings held on August 23, 2019 and February 28, 2020. (Id. at

25).

       Count 1 alleges cruel and unusual punishment by showing deliberate indifference

to a serious medical need in violation of the Eighth Amendment to the United States (id.

at 29); Count 2 alleges violation of the First Amendment when Defendants continued to

punish Plaintiff for identifying the crime of identity theft by aiding the first responders

who arrested Plaintiff (id. at 31); Count 3 alleges violations of the right to bear arms

under the Second Amendment (id. at 33); Count 4 alleges that Plaintiff was subjected to

an unreasonable search and seizure in violation of the Fourth Amendment (id. at 34);

and Counts 5 and 6 allege negligence (id. at 35). He seeks twenty million dollars in

compensatory damages.

                                   LEGAL STANDARDS

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) if Athe action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.@ Ball v. Famiglio, 726 F.3d 448, 452 (3d

Cir. 2013); see also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions). The Court

must accept all factual allegations in a complaint as true and take them in the light most

favorable to a pro se plaintiff. Phillips v. County of Allegheny, 515 F.3d 224, 229 (3d

Cir. 2008).

       A complaint is not automatically frivolous because it fails to state a claim.    See

Dooley v. Wetzel, 957 F.3d. 366, 374 (3d Cir. 2020) (quoting Neitzke v. Williams, 490

U.S. 319, 331 (1989)); see also Grayson v. Mayview State Hosp., 293 F.3d 103, 112
                                               2
  Case 1:20-cv-00818-RGA Document 5 Filed 11/04/20 Page 4 of 6 PageID #: 51




(3d Cir. 2002).   “Rather, a claim is frivolous only where it depends ‘on an “indisputably

meritless legal theory” or a “clearly baseless” or “fantastic or delusional” factual

scenario.’” Dooley v. Wetzel, 957 F.3d at 374 (quoting Mitchell v. Horn, 318 F.3d 523,

530 (2003); Neitzke, 490 U.S. at 327-28).

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to § 1915(e)(2)(B)(ii) is identical to the legal standard used when ruling on Rule 12(b)(6)

motions. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). However,

before dismissing a complaint or claims for failure to state a claim upon which relief may

be granted pursuant to the screening provisions of 28 U.S.C. § 1915, the Court must

grant Plaintiff leave to amend his complaint unless amendment would be inequitable or

futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

       Plaintiff proceeds pro se and, therefore, his pleading is liberally construed and his

Amended Complaint, Ahowever inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.@ Erickson v. Pardus, 551 U.S. 89,

94 (2007). Under Rule 12(b)(6), a motion to dismiss may be granted only if, accepting

the well-pleaded allegations in the complaint as true and viewing them in the light most

favorable to the plaintiff, a court concludes that those allegations “could not raise a

claim of entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 558 (2007).

“Though ‘detailed factual allegations’ are not required, a complaint must do more than

simply provide ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action.’” Davis v. Abington Mem’I Hosp., 765 F.3d 236, 241 (3d Cir. 2014)

(quoting Twombly, 550 U.S. at 555). In addition, a plaintiff must plead facts sufficient to

show that a claim has substantive plausibility. See Johnson v. City of Shelby, 574 U.S.
                                              3
  Case 1:20-cv-00818-RGA Document 5 Filed 11/04/20 Page 5 of 6 PageID #: 52




10 (2014). A complaint may not be dismissed, however, for imperfect statements of

the legal theory supporting the claim asserted. See id. at 11.

       When reviewing the sufficiency of a complaint, a court should follow a three-step

process: (1) consider the elements necessary to state a claim; (2) identify allegations

that are merely conclusions and therefore are not well-pleaded factual allegations; and

(3) accept any well-pleaded factual allegations as true and determine whether they

plausibly state a claim. See Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir.

2016); Williams v. BASF Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014).         Deciding

whether a claim is plausible will be a “context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.” Id.

                                       DISCUSSION

       This case is the second one in which Plaintiff has sued Deputy AG Farnan over

the involuntary commitment proceedings. See Jones v. Howard, 2018 WL 6039974 (D.

Del. Nov. 19, 2018), aff’d, 779 F. App’x 151 (3d Cir. 2019). The claims against her

were dismissed based upon prosecutorial immunity. (See id.). The same analysis

applies here. Indeed, all Defendants are immune from suit.

       As is well established, prosecutors should not be encumbered by the threat of

civil liability while performing judicial or quasi-judicial functions, see Odd v. Malone, 538

F.3d 202, 208 (3d Cir. 2008), and prosecutors acting within the scope of their duties in

initiating and pursuing a criminal prosecution are immune to suit under 42 U.S.C. §

1983, see Imbler v. Pachtman, 424 U.S. 409, 410 (1976). This immunity extends to


                                              4
  Case 1:20-cv-00818-RGA Document 5 Filed 11/04/20 Page 6 of 6 PageID #: 53




Defendants for actions taken by them while representing the State in the civil

commitment matter and subsequent hearings. See Odd v. Malone, 538 F.3d 202, 208

(3d Cir. 2008); Cornejo v. Bell, 592 F.3d 121, 127-28 (2d Cir. 2010) (absolute immunity

extended to state and federal officials initiating noncriminal proceedings such as

administrative proceedings and civil litigation); Smith v. Shorstein, 217 F. App’x 877

(11th Cir. 2007) (per curiam) (prosecutors who initiated confinement of state prisoner

under Involuntary Civil Commitment of Sexually Violent Predators Act were entitled to

absolute prosecutorial immunity); Roache v. Attorney Gen.’s Office, 2013 WL 5503151,

at *13-14 (N.D.N.Y. Sept. 30, 2013) (attorneys from the New York State Attorney

General’s Office who commenced civil commitment proceeding pursuant to Mental

Health Law entitled to prosecutorial immunity).

        Defendants were acting in their capacities as attorneys in representing the

State of Delaware during numerous court hearings. They are immune from suit, and

the claims against them have no legal merit. Because Defendants are immune from

suit, the Court will not address each specific count other than to note that each count is

legally deficient. The Complaint will be dismissed and amendment is futile.

                                      CONCLUSION

        For the above reasons, the Court will dismiss the Complaint as legally frivolous

and based upon Defendants’ immunity from suit pursuant to 28 U.S.C. §1915(e)(2)(B)(i)

and (iii).

        An appropriate order will be entered.


                                                5
